I dissent from the majority because I believe this case is distinguishable on its facts from Strack v. Pelton (1994),70 Ohio St.3d 172, 637 N.E.2d 914, and that appellant's Civ.R. 60(B) motion was timely in this case. Accordingly, I believe he was entitled to a hearing on his motion.
In Strack v. Pelton, the Supreme Court noted that the party seeking relief through Civ.R. 60(B) was married to the child's mother at the time the child was conceived, but that he contested his paternity from the outset because he had not engaged in sexual relations with his wife for a year. Id. at 172-173, 637 N.E.2d at 915. He requested and received paternity tests as part of divorce proceedings from the child's mother, but the tests were not accurate enough to show that he was not the child's father; therefore, the presumption in law that a husband is the father of his wife's child took effect and he was ruled the child's father. More exact blood tests became available to determine paternity in 1982; however, the "father" in Strack v. Pelton did not file a Civ.R. 60(B) motion on the basis of the results of the new blood tests until 1987. The Supreme Court of Ohio stated: "Because Strack asserts that he has contested paternity of the minor child from before the time of the divorce decree, we may impute to him the knowledge of the newly developed technology to support his claim." Id. at 175,637 N.E.2d at 916. The Supreme Court then found that his motion for relief was not timely because he should have filed the motion within one year from the date the new blood testing became admissible, 1982, rather than one year from the date he received the results of the blood test.
In the case before this court, appellant did not contest his paternity from the outset, and no facts are presented to show that he had cause to question whether he was the child's father. When he learned through others that the child's mother was making statements that he was not the father, he took immediate action by filing a Civ.R. 60(B) motion and a request for blood tests. When the trial court denied the Civ.R. 60(B) motion but granted the request for blood tests, it invited appellant to get the new evidence he needed and to return with a second Civ.R. 60(B) motion. *Page 605 
While I must accept the ruling of the majority of the Supreme Court of Ohio that a Civ.R. 60(B) motion based upon blood test results is of necessity a motion that falls under Civ.R. 60(B)(2) (newly discovered evidence), I still conclude that appellant's motion in this case was timely. Furthermore, the statements of the majority in this case that appellant's two Civ.R. 60(B) motions in this case were presented on the same grounds is erroneous: his first motion was based upon his affidavit that he had just received information that made him question his paternity; his second motion was based upon blood test results that demonstrate that appellant is not the child's father.
I feel compelled to indicate my personal frustration with the judicial process when it, on occasion, glorifies form over substance and consequently justice is not done. Clearly that has happened in this case. Appellant presented evidence in his second Civ.R. 60(B) motion which to him was newly discovered, and unlike the "father" in Strack, appellant had no reason to seek the new evidence until he learned, several years after the original judgment, that he might not be the father. Further, the trial court granted him the opportunity to find this evidence; when he did and asked for the court's help to right an injustice, he was told, wrong section, too late, go home. In my judgment, this fact scenario screams out for the court to have said either this evidence is newly discovered because from the date you had reason to believe you were not the father you were diligent or the motion will be judicially construed to request relief under Civ.R. 60(B)(4) (see Strack v. Pelton,70 Ohio St.3d at 175-176, 637 N.E.2d at 916-917, Pfeifer, J., dissenting) in that it is no longer equitable for this judgment to be applied prospectively. To do otherwise undermines the mission of a judicial system that is required to do justice between the parties. I believe that under the unique facts of this case, appellant was entitled to a hearing on his motion, and is entitled to prospective, equitable relief.
Even though the ruling of the majority forecloses appellant from obtaining any relief through a Civ.R. 60(B) motion, I agree with the Twelfth District Court of Appeals' statement:
"[U]nder certain circumstances an obligor's discovery of nonpaternity may constitute a change of circumstances justifying modification of a previous child support order. This may be so even where the obligor may no longer seek relief from the paternity judgment itself under Civ.R. 60(B)." Emery v. Emery
(1995), 101 Ohio App.3d 559, 561, 656 N.E.2d 5, 7.
The situation in this case is a circumstance where an obligor's discovery of nonpaternity constitutes a change in circumstance that warrants a prospective modification of his support order. However, equity does not permit a retroactive challenge to a support obligation, and appellant is not entitled to the relief he *Page 606 
requested in this case: a lump sum judgment for the support payments he has already paid. See id. at 562, 656 N.E.2d at 7.